Case 1:16-cr-00363-JKB Document 1025 Filed 07/23/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

*

UNITED STATES OF AMERICA

y. e CRIM. NO. JKB-16-0363

JOSEPH LAURENCE BONDS, *
Defendant. *
* * *# * * ¥ * ‘* * * * *
MEMORANDUM AND ORDER

 

On May 21, 2021, this Court denied Defendant Joseph Bonds’s Emergency Motion for
Compassionate Release (ECF No. 953). (See ECF No. 1014.) On July 20, Bonds filed a pro se
Emergency Motion to Reconsider this Court’s denial of his earlier Motion for Compassionate
Release. (Mot. Reconsider, ECF No. 1024.) No hearing is necessary. See Local Rules 105.6, 207
(D. Md. 2018). For the reasons set forth below, Bonds’s Motion to Reconsider will be DENIED.

As this Court has previously explained in detail (see ECF No. 1014), motions for
‘compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A). Under this section, a district
court may modify a convicted defendant’s sentence when “extraordinary and compelling reasons
warrant such a reduction” and the court has “consider[ed] the factors set forth in section 3553(a)
to the extent that they are applicable.” Id.

. This Court’s earlier decision denying compassionate release was based on a lengthy
consideration of whether Bonds’s medical conditions established an extraordinary and compelling
reason for his compassionate release, and whether the § 3553(a) factors weighed in favor of
Bonds’s early release. (See ECF No. 1014.) In the present Motion to Reconsider, Bonds does not

present facts that give the Court cause to alter its prior decision.
Case 1:16-cr-00363-JKB Document 1025 Filed 07/23/21 Page 2 of 3

In his Motion, Bonds correctly notes that this Court concluded he presents extraordinary
and compelling reasons for compassionate release as a result of his medical conditions. (Mot.
, Reconsider at 3; see also ECF No. 1014 at3.) Bonds, however, does not present any new evidence
that would alter the Court’s thorough analysis of the § 3553(a) factors, as applied to the unique
facts of Bonds’s case. (See ECF No. 1014 at 4-5.) As this Court previously explained, at the time
of his conviction, Bonds posed a serious danger to the community through his involvement in a
violent gang called the “Black Guerilla Family.” (See ECF No. 397 at 4.) Bonds’s prior criminal
activities included possessing controlled substances, unlawfully possessing weapons, and
engaging in criminal gang activity. (PSR ff] 28-33, ECF No. 482.) The Court is certainly
heartened by Bonds’s acknowledgement that he “has matured a lot” and “shown tremendous
growth in his ability to positively impact his family and community.” (Mot. Reconsider at 4.) The
Court, however, is not sufficiently assured that Bonds would not pose a danger to the public if he
is released at this time. Accordingly, the § 3553(a) factors still disfavor modifying Bonds’s
sentence.

The Court again acknowledges Bonds’s legitimate concerns about the serious risk that
COVID-19 poses to his health, especially in light of his medical conditions. Bonds’s Motion to
Reconsider, however, does not present new facts or legal arguments that would alter this Court’s
prior decision to deny his motion for compassionate release. Bonds’s Motion to Reconsider this

Court’s May 21, 2021 decision (ECF No. 1024) is accordingly DENIED.
Case 1:16-cr-00363-JKB Document 1025 Filed 07/23/21 Page 3 of 3

DATED this Z<2day of July, 2021.

BY THE COURT:

LO) pare. PP. A.

James K. Bredar
Chief Judge

 
